   4:19-cr-03127-JMG-CRZ Doc # 37 Filed: 12/07/20 Page 1 of 1 - Page ID # 41




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
              Plaintiff,
     vs.                                                4:19CR3127

RICHARD L. MOORE,                                          ORDER
              Defendant.


      Defendant has moved to continue Defendant’s status hearing. (Filing No.
36). As explained by counsel, the parties need additional time to engage in plea
discussions. The motion to continue is unopposed. Based on the representations
of counsel, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue the status conference, (Filing No.
            36), is granted.

      2)    A status conference will be held before the undersigned magistrate
            judge at 9:30 a.m. on March 10, 2021 by telephone. All participants
            shall use the conferencing information provided by the court, (see
            Filing No. 21), to participate in the call to discuss case progression
            and a potential trial setting. Counsel for the parties shall be present
            at the conference.

      3)    The court finds that the time between today’s date and March 10,
            2021 is excluded under the Speedy Trial Act because although
            counsel have been diligent, additional time is needed to adequately
            review this case and failing to grant additional time might result in a
            miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
            timely object to this order as provided under this court’s local rules
            will be deemed a waiver of any right to later claim the time should
            not have been excluded under the Speedy Trial Act.

      December 7, 2020.                     BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
